 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 9
10 SANDRA GORDON, an individual,                 Case No. 2:17-cv-8387 JAK (KSx)
11                Plaintiff,                     ORDER RE JOINT STIPULATION
                                                 TO DISMISS ENTIRE ACTION
12         v.                                    AND WAIVERS OF RIGHTS TO
                                                 APPEAL AND/OR TO RECOVER
13 JAIME CARDONA, an individual;                 FEES AND COSTS
   TARGET CORPORATION, INC., a
14 Minnesota Corporation licensed to do          JS-6
   business in California; and DOES 1 to
15 50, inclusive,
16                Defendants.
17
18         IT IS HEREBY ORDERED that the Stipulation is GRANTED. The above-
19 captioned action be and hereby is dismissed with prejudice pursuant to FRCP
20 41(a)(1). Each party to bear his, her, its own fees and costs, including, but not
21 limited to, attorney’s fees, experts’ fees, and any other costs with litigation.
22         IT IS SO ORDERED.
23
24 Dated: December 28, 2018
25
26
27                                           JOHN A. KRONSTADT
                                             UNITED STATES DISTRICT JUDGE
28
